Citation Nr: 1127901	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for internal derangement of the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for internal derangement of the left knee.

This appeal was previously before the Board and the Board remanded the claim in April 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

In February 2010, a Video Conference hearing before the undersigned Veterans Law Judge was held at the RO. A transcript of that hearing is of record.

The issue of entitlement to service connection for fractures involving the lateral aspect of the tibial plateau of the left knee, to include on a secondary basis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's internal derangement of the left knee is manifested by complaints including pain, grinding, locking, instability, and some swelling, but objective testing has revealed a stable knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for internal derangement of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the February 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  Similar letters were issued in March 2009 and April 2010.  The February 2008 and April 2010 letters further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment reports, and written statements and hearing testimony provided by the Veteran.  The Board also notes that the remand instructions were substantially complied with.  In this regard, VA treatment records dating from March 2008 to June 2010 were obtained, the Veteran was contacted to determine whether his left leg was still immobilized due to his tibial plateau fracture, and the Veteran underwent a VA joints examination.  Accordingly, there is no prejudice to the Veteran by deciding the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran contends that he is entitled to an increased rating for his internal derangement of the left knee.  Such disability has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating when there is knee impairment with moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for knee impairment with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The schedule of ratings does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Turning to the evidence, VA treatment records show that the Veteran sought treatment in October 2007 with complaints of increased left knee pain for 3 three weeks.  He felt that the left knee was unstable.  He denied any history of falls, recent trauma, or twisting of the knee.  Pain was over the sides and anteriorly and posteriorly.  There was no knee swelling.  Upon examination of the left knee, there was no swelling, joint effusion, or quadriceps weakness.  The knee was tender anteriorly and on both sides of the joint line.  Range of motion was full.  McMurray's was positive.  X-rays of the left knee showed no fracture or arthritic changes and effusion.  

In November 2007, the Veteran said his pain had been getting worse over the previous 6 months.  He reported that the knee will "stick" to the point that he cannot move the knee.  He was ambulating with a cane and had an antalgic gait.  Range of motion of the knee was 0 to 125 degrees.  He had positive patellar grind.  The compartments were all soft.  The Veteran had 2+ dorsalis pedis and posterior pulses.  Strength was normal.  His sensations were intact to light touch.  He had small, less than 1 centimeter scars along the medial side of his left knee, which were well healed.  He said that they came from his accident.  There were no signs of surgery to the left knee.  The Veteran had trace effusion, but there was no increased warmth.  He was stable to varus/valgus stresses.  He had negative Lachman, anterior drawer, and posterior drawer tests.  The Veteran had increased joint line pain and anterior knee pain with squatting.  McMurray's test was negative.  The Veteran had tenderness at his medial and lateral joint line, greater medial than lateral.  The Veteran received an injection of local anesthetic and steroid in the left knee.  

The Veteran was seen again in December 2007.  He said that the injection helped him for 4 to 5 days but then wore off.  He had pain with pretty much any activities and he did not do any workouts due to pain.  Upon physical examination, he had about 20 percent quadriceps atrophy.  His alignment was neutral.  He had a good straight leg raise, but it was very painful.  He had tenderness to palpation over the patellar tendon in extension and not so much in flexion.  He had no palpable defect.  He had pain with movement of the patella but no crepitation.  There was diffuse joint line tenderness.  Ligament examination was stable and there was no effusion.  Range of motion was 0 to 130 degrees.  Magnetic resonance imaging (MRI) from December 2007 showed very mild patellar chondrosis, especially medially.  It showed mild patellar tendon tendonosis.  It also showed intact medial and lateral menisci and a quadriceps tendonosis.  The assessment was of patellar tendonitis, patellar chondrosis, trochlea hypoplasia, patella alta, and quadriceps atrophy.  The treatment plan included rest and ice, nonsteroidal anti-inflammatories, physical therapy, and further cortisone injections if needed.  

The Veteran was provided a knee sleeve in January 2008.  He was also evaluated that month.  He had not been able to go to physical therapy because of his job.  Examination revealed no effusion.  There was about 10 to 20 percent quadriceps atrophy on the left side.  Alignment was neutral and there was no excessive varus or valgus.  The Veteran could do a straight leg raise.  There was tenderness at the inferior pole of his patella, which was mild with extension and flexion.  The tenderness at the superior pole of the patella was decreased with flexion.  There was a stable ligamentous examination, varus and valgus, at 0 and 30 degrees.  He had a stable Lackman's with a good endpoint.  He had a little bit of tenderness at the lateral patellar facet.  Range of motion of his knee was -2 to about 145 degrees, symmetric with the other side.  The Veteran had normal strength, and light touch in all nerve distributions.  The assessment was of patellofemoral pain secondary to quadriceps tendonitis, quadriceps atrophy and disuse, and tight hamstrings.  The examiner explained that likely physical therapy really is the answer to the Veteran's problem.  He had a weak quadriceps muscle, which was causing him subjective instability and tight hamstrings, which were accentuating the problem.

The Veteran was provided a VA joints examination in February 2008.  The examiner reported the history of the Veteran's left knee condition.  In 1979 while in the military traveling in a Jeep, it overturned and injured the Veteran's left knee.  He was diagnosed with an acute effusion, possible medial collateral ligament injury, and dislocated patella.  The left knee was "casted" for approximately 6 weeks with follow-up physical therapy and a medical profile for several months.  The Veteran had no further injuries, traumas, or surgeries until recently in the early part of 2007 when he began developing an intensity of constant pain with intermittent effusion flare-ups of the patella, locking of the knee with buckling, and a popping and grinding sensation.  A VA orthopedic physician evaluated the Veteran in October 2007, when he X-rayed the knee which was unremarkable, and performed an MRI which revealed myxoid degeneration of the medial and lateral meniscus without progression to tear and also small patellar effusion.  The Veteran did perform strengthening and stretching exercises 20 minutes a day times 3 days.  He used an open knee sleeve prescribed for the left knee daily.  

The Veteran endorsed constant pain, describing it as a grinding and a popping pain with locking and buckling daily.  He rated the pain as 5-9/10 and reported flare-ups of swelling 3-4 times per week, which were aggravated by ambulation, standing, and walking, and he endorsed awakening swelling.  He also admitted to heat at the area, but no redness.  He did report giving way and locking, especially if he is going up steps or stepping down steps, but the minute he felt the intense grinding, grabbing and instability of the knee, he would guard himself, as he will stop what he is doing and rest.  He will apply ice and heat and take medication.  He said it will take approximately up to 24 hours to 3-4 days to resolve the intense pain and flare-up swelling.  

The Veteran wore a soft brace to the knee daily, and reported using a cane only occasionally beginning in the summer of 2007.  He denied any use of corrective shoes or crutch or walker.  He did admit to wearing high-top leather boots with a gel insole.  He denied any further surgeries or injuries, dislocations, or diagnosis of inflammatory arthritis.  He did admit to a recurrent subluxation of the knee with a slight tilt backward upon standing, causing feelings of instability but no falls.  

The Veteran said that he was able to perform his usual activities of daily living like applying his shoes and socks, showering, shaving, dressing, standing at the sink, and making a meal.  He would do light house work.  He lived with his 15 year old son who did the heavy house work such as carrying the garbage, sweeping, the vacuum, etcetera.  The Veteran could drive, although he said that sitting precipitates the intense pain.  The Veteran denied any prosthetic or prosthetic implant.  The Veteran denied any recreational activities.  

With regards to occupation, the Veteran was occupied as a meter technician for a light/electric company.  He had been off work the previous month for an unrelated reason.  While working, he may have to stand in 1 position for up to 18 hours passing meters and other such things down the manhole.  Prior to this recent job at the electric company the Veteran would have to ambulate up and down steps reading meters.  The Veteran said his performance at work had not been hindered by his knee and he anticipated going back to work.  

Upon physical examination, the Veteran ambulated to the examination room wearing high-top leather boots with normal shoe wear.  He had no assistive device and was complaining of left knee pain and swelling.  He had a normal gait.  While objective examination findings were reported with regards to the right knee, the examiner failed to discuss any clinical findings pertinent to the left knee.  The examiner noted that the impression of a weight bearing MRI of the left knee dated December 2007 was of myxoid degeneration of medical and lateral meniscus without progression to tear and small patellar effusion.  Further, October 2007 left knee weight bearing X-rays showed no evidence of acute fractures or dislocations.  No definitive, lytic, or blastic lesions were identified and there was no definitive soft tissue abnormality.  The diagnosis was of myxoid degeneration, medical and lateral meniscus without tear, and small patella effusion, with residual pain, swelling, locking, and buckling.

VA treatment records show that the Veteran was seen again in March 2008.  He had no effusion, but there was significant tenderness in the medial lateral facet of the patella, while the lateral was very impressive.  It was a very angry knee.  There was about a 25 percent quadriceps atrophy compared to the contralateral side.  The Veteran did hyperextend a little bit on that side, although he had a stable ligamentous examination.  There was symmetrical Lackman's, stable anterior-posterior, as well as varus and valgus.  The examiner once again talked about physical therapy and stressed to the Veteran that it was very important.

The Veteran underwent a physical therapy consultation in April 2008.  The Veteran endorsed having knee pain, buckling, locking, and crepitus.  The examiner observed mild swelling of the left knee.  Active range of motion measurements revealed flexion to 95 degrees and extension within normal limits, and passive range of motion demonstrated left flexion to 100 degrees.  Strength was 4- and sensation was intact.  Upon palpation, retropatellar medial and lateral tenderness was noted.  Upon special testing, the left knee was negative for varus stress, valgus stress, Lachman's, Thomas, and McMurray's, and was positive for Ober's.  Hamstring length was 90/90, and there was patellar compression.  Physical therapy treatments were performed.

During a June 2008 orthopedic evaluation, the Veteran had full range of motion with no effusion, and his knee was stable to varus-valgus, Lachman, and drawer testing.  He had no tenderness over the medial or lateral menisci.  He was tender to palpation over the patellar tendon and had pain with manipulation of the patella.  The Veteran had significant pain relief after receiving an injection.

In December 2009, the Veteran sought emergency treatment for an acute injury to his left knee, which reportedly gave out and the Veteran felt a "pop."  The left knee had a large effusion, severe pain with even minimal movement, and some instability.  X-rays showed no fracture and the Veteran was placed in a knee immobilizer.  The Veteran was treated for this injury the following week in the orthopedic clinic.  A VA MRI dated in December 2009 yielded an impression of communicated nondisplaced fracture involving the lateral aspect of the tibial plateau; large suprapatellar fat/fluid level, likely due to lipohemarthrosis; and possible tiny tear along the inferior aspect of the posterior horn of the medial meniscus.  Subsequent treatment records reflect that the Veteran received ongoing treatment for this left tibia plateau fracture, which included a long-leg cast, a knee brace, and physical therapy.

In February 2010, a Video Conference hearing was held before the undersigned Veteran's Law Judge.  The Veteran testified that he was receiving VA treatment for his left knee, including fractures to the lateral aspect of the tibial plateau of the left knee sustained during a recent fall.  He indicated that he underwent physical therapy for the left knee prior to the fall, from February through May of 2008, which he said did not really help him.  He said that his left knee condition had worsened.  He said that at that time he was still recovering from the fracture.  He was having swelling in the knee area and shin extending all the way down to his left foot, which occurred every day.  He also said that he had pain in the kneecap extending down to his ankle and foot.  He also endorsed grinding in the kneecap.  The Veteran indicated that his pain level was 10/10 during the hearing.  He said that his treatment included keeping his leg elevated.  He also said that the weather impacted his pain level.  

The Veteran stated that after his accident his range of motion had decreased severely.  At that time, his knee was immobilized by a brace and he was using crutches.  The Veteran said that he experienced severe pain off and on, day to day.  The Veteran worked in the electrical field, doing utility work.  The Veteran said that he had to decline a position as a lineman and there are other positions that he cannot take because of his left knee condition, so he has remained in his current position.  His position involved working inside to accommodate his knee condition.  The Veteran said that in the prior year he had missed about three weeks of work due to his knee condition.  The Veteran had been taking medications prescribed by VA for his knee pain since his fall the previous December.  He said that sometimes the medication brings the knee pain down to a bearable level.  He also said that his instability was worse since the fall and even when he removed the brace, he had no motion in the knee.  He also said that his left knee condition was affecting his personal life because he had an active 17 year old son and could not do things with him.  The Veteran said that prior to his fall, his left knee symptoms included grinding, clicking, and giving way.  He also endorsed having locking episodes approximately every other day.  The Veteran believed that his recent fall and fractures were a result of instability from his service-connected left knee condition.

Pursuant to the Board's April 2010 remand, the Veteran was provided with another VA joints examination in June 2010, during which the claims file was reviewed.  The Veteran complained of left knee pain.  The Veteran reported that he had undergone a fall in December of that year, and sustained a lateral tibial plateau fracture.  This fracture was only diagnosed by an MRI, which means the plain film was difficult if not impossible to see the fracture.  The MRI, however, revealed the fracture was nondisplaced.  No operation was performed.  The Veteran was in a cast for 6 weeks, and the cast came off in January 2010.  He had been on crutches with a soft brace since then.  He was working in therapy.  He was having problems with motion and his main complaint was stiffness.  The Veteran was still in active physical therapy, and still working hard to regain his motion.  He had about 90 degrees of flexion and had a 10 degree extensor lag and he was working on that.  This was not sufficient for him to return to work.  

The Veteran took medication for pain, but the main issue was stiffness, which was significant for him.  He did not have a complaint of instability or giving way or subluxation.  There were no dislocations recently.  The pain was about 3 to 4/10.  There were no flare-ups of the pain and no weakness about the knee.  There was a little bit of swelling in the knee.  There was no heat, redness, tenderness, or drainage.  He did use crutches on both sides.  He wore normal shoes.  There was no inflammatory arthritis.  The Veteran was not able to return to work.  He worked as a light utility worker.  He needed probably about 120 degrees of flexion to be able to bend down to pick up heavy things at work.  He lived in an apartment with his son.  He performed all of his activities of daily living himself.  He drives and does chores around the apartment.  He was limited by his recreational activities as well.  He basically just does the things he needs to do, which includes caring for himself, his son, and the apartment.  There was no history of neoplasm.  There was no prosthetic implant.  There was no limitation to standing.  The Veteran could stand for hours, but walking was limited just because he notes it is hard for him to go long distances with crutches, but he could probably walk if he walks slowly enough for a half hour or an hour or so.  However, it takes totally using crutches and with the stiff knee, about half an hour is about the maximum that the Veteran could walk without having to stop.  

The examiner opined that the Veteran was still convalescing from the fracture.  He was still undergoing therapy and trying to regain motion.  The examiner did not think the Veteran had yet overcome the tibial plateau fracture.  

Upon physical examination of the left knee, the Veteran's range of motion was from 8 degrees to 90 degrees.  This means he lacks 8 degrees of terminal extension.  He flexes to 90 degrees.  The Veteran repeated this range of motion 3 times, and with each repetition he achieved an arc of motion as described.  Within this arc he did not have pain.  With the multiple attempts of repetition there was no pain, no fatigue, no weakness, no lack of endurance, no incoordination, and no change in degrees of motion.  His knee was stable to varus and valgus stress with 30 degrees of flexion and in neutral.  Both in 30 degrees and in 90 degrees of flexion he had less than 5 millimeters of anterior and posterior translation.  McMurray test was negative.  The Veteran had some medial joint line tenderness and no joint line tenderness.  He had a trace effusion during the examination.  He was able to do a straight leg raise.  

The examiner noted that X-rays from May 2010 showed no acute trauma.  An MRI from June 2010 showed a sprain, possible partial tear of the anterior cruciate ligament, and an essentially healed, nondisplaced, lateral tibial plateau fracture.  The examiner rendered diagnoses of internal derangement of the left knee and healed nondisplaced lateral tibial plateau fracture.  

The examiner remarked that the main issue is a loss of motion, which the examiner attributed to the Veteran's lateral tibial plateau fracture.  This is a fracture in the joint and this definitely produces stiffness.  The examiner explained that it is impossible to have normal range of motion following a fracture that extends into the joint like the Veteran did.  The examiner would hope that the Veteran develops more than 90 degrees but they will have to wait and see.  The examiner said that the Veteran is still convalescing from this fracture and it will take about a year before they will know where his final motion will be.  The examiner further indicated that it is not pain that limits the Veteran's knee, it is just general stiffness.  He was limited by a firm end point both in extension and in flexion.  There was no subluxation, instability, crepitus, or locking.

The examiner summarized that because the Veteran is still recovering from the tibial plateau fracture, this is dominating the picture for is knee.  The examiner did not think a complete evaluation of his left knee was possible until he is about a year out from his tibial articular fracture of his knee joint.  At that point the functional loss that the Veteran had was due to the fracture, and not due to the internal derangement of the left knee.  Moreover, the Veteran did not have flare-ups or symptoms on extended use.  What he had was loss of motion due to the joint fracture.  The examiner also thought that at that moment the internal derangement of the knee was really only minor.  The MRI from 2008, which was done before the fracture occurred, showed some degeneration of the meniscus but no tear.  It was actually a relatively benign MRI.  The Veteran's range of motion was -2 degrees to 145 degrees.  This is essentially fantastic range of motion.  However, now that Veteran is about 8 degrees to 90 degrees, so he had lost more than half of his knee motion.  The examiner was hopeful that the Veteran will be able to regain some of this to the point where he can work again but it was too early to make final determinations.

In light of the evidence of record, the Board finds that the Veteran's internal derangement of the left knee is appropriately evaluated as 20 percent disabling.  With respect to Diagnostic Code 5257, the evidence of record does not demonstrate severe recurrent subluxation or lateral instability due to the service-connected internal derangement of the left knee.  Such disability has been manifested by grinding pain, swelling, locking, and a feeling of instability.  In February 2008, the Veteran had a normal gait and shoe wear pattern, and he used no assistive device.  The diagnosis was of myxoid degeneration, medial and lateral meniscus without tear, and small patella effusion, with residual pain, swelling, locking, and buckling.  Outpatient treatment reports dated in March and June 2008 revealed that his knee was stable.  In April 2008, varus stress, valgus stress, Lachman's, Thomas, and McMurray's testing were negative.  During the June 2010 VA examination, the main problem for the Veteran was stiffness and the examiner said that he did not have any complaints of instability, giving way, or subluxation.  After a physical examination, the examiner remarked that the main issue is a loss of motion, which was attributed to the Veteran's nonservice-connected lateral tibial plateau fracture.  Further, the examiner found that there was no subluxation, instability, crepitus, or locking at that time.  As such, the Board finds that severe recurrent subluxation or lateral instability of the left knee has not been shown and the 20 percent evaluation currently assigned under Diagnostic Code 5257 adequately addresses the level of impairment resulting from the Veteran's service-connected internal derangement of the left knee. 

Additionally, the objective findings of record do not reflect limitation of motion of the left knee to 15 degrees of flexion or 20 degrees of extension due to internal derangement of the left knee to warrant a rating in excess of 20 percent under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  In this regard, the Veteran's left knee flexion has been shown to be, at worst, 90 degrees without pain, and his left knee extension has been shown to be, at worst, to 8 degrees without pain.  These range of motion measurements were reported during the June 2010 VA examination and the examiner attributed such loss of motion to the nonservice-connected lateral tibial plateau fracture.  Moreover, the Board notes that in June 2008, prior to sustaining the lateral tibial plateau fracture, the Veteran was found to have full range of motion in the left knee, and at no point prior to the tibial plateau fracture did the Veteran have limitation of flexion or extension to a compensable degree under either Diagnostic Code 5260 or 5261.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Codes 5260 or 5261.  

Further, the medical evidence of record does not demonstrate additional limitation of motion resulting from the service-connected internal derangement in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2010).

Additionally, as the medical evidence has not demonstrated flexion and extension limited to a compensable degree in the left knee, separate evaluations for limitation of extension and flexion of the left knee are not warranted under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.  Moreover, the Veteran has not been diagnosed with arthritis in the left knee to support a separate rating for instability and arthritis.  See VAOPGCPREC 9-98 and 23-97.  

Although the Veteran has reported locking of the left knee, the objective evidence does not show dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula due to the service-connected internal derangement of the left knee.  Thus, Diagnostic Codes 5258 and 5262 are not applicable.  38 C.F.R. § 4.71a.

The Board has also considered the propriety of a separate rating for the Veteran's scars noted in November 2007.  Such were noted to be small, less than 1 centimeter, and well healed.  The evidence does not show the scars are deep, painful, or tender, or that they cause any functional impairment.  The scars are also not shown to be adherent, and are less than 929 square centimeters, as they were described as less than 1 centimeter and small.  Thus, a separate rating under 38 C.F.R. § 4.118 is not indicated.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected internal derangement of the left knee.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for internal derangement of the left knee.

The Board has also considered whether the Veteran's service-connected internal derangement of the left knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Although the Veteran reports that his knee interferes with his ability to do his job, such has arisen following the tibial plateau fracture.  Prior to that injury, the Veteran reported that his performance at work had not been hindered by his knee.  In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected internal derangement of the left knee, and provide for additional or more severe symptoms than currently shown by the evidence.  Here, the objective evidence during the course of the claim has reflected that his knee is stable.  Thus, the subjective complaints and objective findings have been accounted for in the 20 percent rating currently assigned.  In sum, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for internal derangement of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


